Citation Nr: 1643911	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to February 27, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to May 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Appeals Management Center of the Department of Veterans Affairs (VA) which granted service connection for PTSD with depression and assigned a 30 percent disability evaluation effective February 27, 2004.  Although the Veteran requested a videoconference hearing in his February 2013 substantive appeal, he subsequently withdrew this hearing request in March 2013 correspondence.  

The Board notes that, although the Veteran has perfected his appeal with respect to his claims of service connection for a right eye disability, high blood pressure, asthma, a prostate disability, and onychomycosis, those issues are not ripe for adjudication at this time due to pending hearing requests in those matters.


FINDINGS OF FACT

1.  A final October 1998 rating decision denied the Veteran's claim for service connection for PTSD; he perfected his appeal in the matter but subsequently withdrew his appeal in May 1999 correspondence.  Clear and unmistakable error (CUE) in that decision has not been alleged.

2. The Veteran requested to reopen his claim of service connection for PTSD on February 27, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 27, 2004, for the grant of service connection for PTSD with depression have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection for PTSD with depression and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA's duty to notify was satisfied by letter in March 2004. The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 

All evidence relevant to the Veteran's claim has been secured. Notably, determinations regarding effective dates of awards are based essentially on what is already in the record and when it was received.  Thus, further development of the record is generally not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding. Accordingly, VA's duty to assist is met.

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b) (2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.       38 C.F.R. § 3.1(p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

When there is a prior final decision in the claims file and a later reopened claim results in a grant of the benefit, the general rule for effective dates for reopened claims applies.  In such cases, the effective date cannot be earlier than the subsequent claim to reopen.  38 C.F.R. § 3.400(r), 3.400(q) (2); see Leonard v. Principi, 17 Vet. App. 447, 452 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50   (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  "Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim." Wright v. Gober, 10 Vet. App. 343, 347 (1997).   In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  Flash, 8 Vet. App. 332, 340 (1995); see also Rudd v. Nicholson, 20 Vet. App. 296, 299-00 (2006).

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In March 1998, the Veteran applied for service connection for PTSD.  An October 1998 rating decision denied his claim based on a finding no diagnosis of PTSD.  He perfected his appeal in the matter but subsequently withdrew that appeal by May 1999 correspondence.  This constituted a withdrawal of the Veteran's PTSD claim at that time. The United States Court of Appeals for Veterans Claims (Court) has noted that "the filing of a claim is, of course, a voluntary act.  Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist."  Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  The Court has further added that withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous and done with full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Once a claim or an appeal has been withdrawn, it can no longer constitute the date of claim for earlier effective date purposes. A new claim must be filed.  See Hanson, 9 Vet. App. at 31-32 (holding the Veteran was not entitled to a February 1984 effective date for his service-connected PTSD because he withdrew that claim in May 1984).

On February 27, 2004, the Veteran filed an informal claim to reopen service connection for PTSD.  The RO denied reopening the claim in a November 2004 rating decision.  The Veteran subsequently appealed the matter and, in a May 2010 Board decision, the Board reopened the claim of service connection for PTSD and remanded the matter for additional development.  A May 2011 rating decision subsequently granted service connection for PTSD with depression, rated 30 percent, effective February 27, 2004 (date of claim to reopen).

While the Board acknowledges the Veteran's contentions and notes that PTSD was diagnosed prior to February 27, 2004, generally speaking, the effective date of an award of service connection for such disability cannot be earlier than the date of receipt of the claim.  Although his initial claim of service connection for PTSD was filed in March 1998, he withdrew his appeal of that claim in May 2009.  Therefore, it cannot be the basis for an earlier effective date.  Id.  

It is also worth noting that, given the May 1999 withdrawal and the absence of any new and material evidence to that claim, the October 1998 rating decision became final, and the only way to set aside its finality to render an earlier effective date for PTSD is by finding VA committed CUE in that decision.  Notably, the Veteran has not alleged CUE in the October 1998 rating decision.  Thus, there is simply no basis for considering the October 1998 decision and the underlying March 1998 claim in the present analysis.

Again, the Board recognizes and acknowledges the Veteran's assertions that PTSD was diagnosed prior to February 27, 2004.  Unfortunately, the Board is bound by the governing law and regulations which base the effective date of an award of service connection not on the earliest medical evidence of treatment or diagnosis, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As the Veteran is not shown to have filed a claim for service connection for PTSD between May 1999 and February 27, 2004 (the current effective date), VA is precluded from granting an effective date for the award of service connection for PTSD prior to that date.  Accordingly, the appeal in this matter is denied.


ORDER

An effective date earlier than February 27, 2004, for the award of service connection for PTSD with depression is denied.


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


